Citation Nr: 1122226	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  10-20 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back condition, claimed as nerve damage and disc damage.

2.  Entitlement to service connection for a right leg condition, to include as secondary to a low back condition.


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1961 to March 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the VA Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claims for service connection for a lower back condition and right leg pain.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is warranted with respect to the Veteran's claims for service connection for a low back disability and right leg pain, to include as secondary to such disability.

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A.                      § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See McLendon, 20 Vet. App. at 83.  

Regarding the first McLendon element, medical evidence of a current disability, the record demonstrates that the Veteran underwent a laminectomy with disc excision and foramenotomy in June 1988.  Since then, the Veteran has sought treatment for chronic back pain as recently as 2006.  Resolving all doubt in favor of the Veteran, the Board finds that the record contains medical evidence of a current disability, and the first McLendon element is satisfied.

With respect to the second McLendon element, in-service event, injury, or disease, the Board will separately discuss disease and injury.  The Veteran's service treatment records are silent regarding any complaint or diagnosis of back pain or leg pain, and there is no competent evidence of low back pain within the one year presumptive period after service.  See 38 C.F.R. §§ 3.307, 3.309(a) (2010).  Accordingly, the second McLendon element is not met with respect to disease.   

Turning to in-service injury, the Board notes that the Veteran has asserted that he developed low back pain while in service after being kicked in the low back during basic training and falling 25 feet from a telephone pole and landing on his tail bone.  While the Veteran's service treatment records are silent regarding treatment for any such injuries, the Board notes that the Veteran is competent to give evidence about what he experienced and low back pain is subject to lay observation.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  That is, the Veteran is competent to report that he fell from a telephone pole during service and that he was kicked in the back during service.  

Subsequent post service treatment records show that the Veteran reported in 1983 that he was diagnosed with degenerative disc disease in 1975 and had no know accident or injury.  However, he stated that he tripped on a curb while carrying heavy objects which resulted in severe back pain.  This treatment record does not make any reference to an in-service back injury.  Notwithstanding the foregoing, while the record suggests both that the Veteran may have a current low back and right leg disability and he reports in-service back injury, there is no medical opinion of record addressing the etiology of the Veteran's low back condition.  As such, the Board believes a VA examination should be scheduled to determine the nature and severity of the Veteran's low back condition and right leg condition and the relationship, if any, between these conditions and the Veteran's active duty military service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

The Board finds that a VA examination should be scheduled to determine the nature and severity of the Veteran's low back disability and right leg pain and the relationship, if any, between any such disabilities and the Veteran's active duty military service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

After a full discussion of the pertinent evidence of record, the examiner must determine whether the Veteran suffers from a low back disability or right leg disability, and if so, the examiner must opine regarding both the etiology and severity of any such disorders.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for an examination of the back and right leg with a VA examiner of appropriate expertise.  Following a review of this remand directive, a complete review of the Veteran's claims file, and a physical examination of the Veteran, the examiner should provide an opinion whether the Veteran currently suffers from a low back disability or right leg disability.  

If the examiner determines that the Veteran has a current low back disability, then the examiner should determine whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that such disability is causally or etiologically related to the Veteran's active duty military service, to include as due to the above-described injuries alleged in service.

The examiner must additionally provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's right leg pain is causally or etiologically related to his period of active service.    

If the examiner finds that the Veteran has a low back disability that is causally or etiologically related to the Veteran's period of active service but does not find such a relationship between the Veteran's right leg pain and his active service, then the examiner should determine whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's right leg pain was caused by, or was aggravated by, the Veteran's service-connected low back disability.  If the service-connected low back disability aggravates (i.e., permanently worsens) the right leg pain, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

The examiner must review the Veteran's claims file prior to the examination of the Veteran.  The examiner's report must explicitly state that such review occurred.  Any indicated studies should be performed, and the rationale for each opinion expressed must be provided.

2.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



